Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 1 of 17 PagelD# 450

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
KELLEY A. LAVIN,
Plaintiff,
v. Civil Action No. 3:20cv114

FREEDOM MORTGAGE
CORPORATION, et ai.,

Defendants.
MEMORANDUM OPINION

This matter comes before the Court on three motions:

(1) Defendant Freedom Mortgage Corporation’s (“Freedom”) Motion for
Judgment on the Pleadings (the “Freedom Motion for Judgment”),
(ECF No. 4);

(2) Defendant Commonwealth Asset Services, LLC’s (“Commonwealth,” and
collectively with Freedom, the “Defendants”) Motion for Judgment on the
Pleadings (the “Commonwealth Motion for Judgment”),
(ECF No. 10); and,

(3) Plaintiff Kelley A. Lavin’s Motion to Remand (the “Motion to Remand”),
(ECF No. 12).

Lavin responded to the Freedom Motion for Judgment, (ECF No. 14), and Freedom
replied, (ECF No. 17). Lavin did not respond to the Commonwealth Motion for Judgment and
the time to do so has expired.! Commonwealth, (ECF No. 16), and Freedom, (ECF No. 19),
responded to the Motion to Remand. Lavin replied. (ECF No. 18.) These matters are ripe for

disposition.

 

' Although Lavin did not respond to the Commonwealth Motion for Judgment,
Commonwealth filed a reply to Lavin’s Response to the Freedom Motion for Judgment. (ECF
No. 15.)
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 2 of 17 PagelD# 451

The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions, and argument would not aid the decisional process. For
the reasons that follow, the Court will grant the Motion to Remand and remand this action to the
Circuit Court for the County of Hanover (the “Hanover Circuit Court”). The Court will take no

action on the Freedom Motion for Judgment and the Commonwealth Motion for Judgment.

I. Factual and Procedural Background

A. Factual Background

In this two-count action, Lavin seeks compensatory damages from Commonwealth and
Freedom following the foreclosure sale of her home. Lavin asserts that the foreclosure sale
occurred in violation of the United States Department of Housing and Urban Development’s
(“HUD”) regulations, incorporated into the Deed of Trust, which secured the mortgage loan on
the home.

On April 22, 2016, Lavin and her husband purchased a home in Hanover County,
Virginia, where she has resided “continuously from the date” of purchase “until the present.”
(Not. Removal Ex. A “Complaint” §{ 6, 9, ECF No. 1-1.) “Part of the purchase price . . . of the
home was a mortgage loan . . . in which [Lavin’s husband] was the borrower and Freedom . . .
was the lender.”? (/d. § 7.) The mortgage loan “was evidenced by a note . . . signed by [Lavin’s
husband], secured by a deed of trust . . . signed by” both Lavin and her husband. (/d.; see Mortg.
Loan 4; Not. Removal Ex. E “Deed of Trust” 17,? ECF No. 1-5.) “The deed of trust appointed

William K. Grogan... as trustee.” (/d.)

 

? Lavin was not a party to the mortgage loan. (See Not. Removal Ex. F “Mortgage Loan”
4, ECF No. 1-6.)

3 The indicated page number of each exhibit references the page number as assigned by
the Court’s CM/ECF System.
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 3 of 17 PagelD# 452

Lavin explains that the mortgage loan “was an FHA"! loan governed by FHA regulations
of’ HUD. (/d. 98.) Lavin points to six regulations allegedly incorporated into the deed of trust
several of which address HUD’s so-called “face to face” meeting required pre-foreclosure, which
forms the heart of Lavin’s complaint against the Defendants: (1) 24 C.F.R. § 203.500;> (2) 24
C.F.R. § 203.604;° (3) 24 C.F.R. § 203.604(d);’ (4) 23 C.F.R. § 203.501;° (5) 24 C.F.R.

§ 203.606(a);? and, (6) 24 C.F.R. § 203.605(a).'° Ud. § 12.)

 

4 The Court presumes that “FHA” refers to the Fair Housing Act, 42 U.S.C. § 3601.

> Title 24, Section 203.500 relates to the servicing of mortgages insured by HUD. This
subpart

identifies servicing practices of lending institutions that HUD considers
acceptable for mortgages insured by HUD. Failure to comply with this subpart
shall not be a basis for denial of insurance benefits, but failure to comply will be
cause for imposition of a civil money penalty, including a penalty under
§ 30.35(c)(2), or withdrawal of HUD’s approval of a mortgagee. It is the intent of
the Department that no mortgagee shall commence foreclosure or acquire title to a
property until the requirements of this subpart have been followed.

24 C.F.R. § 203.500.

® Title 24, Section 203.604 explains that the mortgagee must have a face-to-face
interview with the mortgagor in certain situations. See 24 C.F.R. § 203.604. In relevant part,
this subsection requires

The mortgagee must have a face-to-face interview with the mortgagor, or make a
reasonable effort to arrange such a meeting, before three full monthly installments
due on the mortgage are unpaid. If default occurs in a repayment plan arranged
other than during a personal interview, the mortgagee must have a face-to-face
meeting with the mortgagor, or make a reasonable attempt to arrange such a
meeting within 30 days after such default and at least 30 days before foreclosure
is commenced.

Id. § 203.604(b). This section exempts the face-to-face meeting requirements for reasons not
present in this matter. See id. § 203.604(c).

7 Title 24, Section 203.604(d) explains what constitutes a reasonable effort to arrange a
face-to-face meeting:
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 4 of 17 PagelD# 453

At some unspecified time, Freedom “executed a document removing Grogan as trustee
on the deed of trust and appointing Commonwealth . . . as substitute trustee.” (/d. J 23.)
Freedom then “instructed Commonwealth . . . to foreclose on the home.” (/d. § 24.) “On or
about 10:30 a.m. on April 11, 2019, Commonwealth . .. , acting on its own and as agent for
Freedom . . . , conducted a foreclosure auction of the home, at which Freedom . . . made the high
bid . .. which was substantially less than the value of the home.” (/d. § 25.) Following the
foreclosure sale, Commonwealth “executed a trustee’s deed conveying title to the home to
Freedom . .. and conveyed the trustee’s deed to Freedom.” (/d. § 26.)

After Commonwealth transferred the title of the home to Freedom, Lavin states that
Freedom “filed an unlawful detainer summons against Lavin in the General District Court of
Hanover County, Virginia [(the ‘Hanover General District Court’)] . .. which entered an order

awarding Freedom . . . possession of the home.” (/d. 28.) “That case was appealed to [the

 

A reasonable effort to arrange a face-to-face meeting with the mortgagor shall
consist at a minimum of one letter sent to the mortgagor certified by the Postal
Service as having been dispatched. Such a reasonable effort to arrange a face-to-
face meeting shall also include at least one trip to see the mortgagor at the
mortgaged property, unless the mortgaged property is more than 200 miles from
the mortgagee, its servicer, or a branch office of either, or it is known that the
mortgagor is not residing in the mortgaged property.

24 C.F.R. § 203.604(d).

® Title 24, Section 203.501 identifies loss mitigation efforts that a mortgagee must
consider and states that the mortgagee “must take those appropriate actions which can reasonably
be expected to generate the smallest financial loss to the Department.” 24 C.F.R. § 203.501.

* Title 24, Section 203.606 sets forth the pre-closure review that a mortgagee must take
prior to foreclosing on a property insured by HUD. See 24 C.F.R. § 203.606.

'© Title 24, Section 203.605 describes the mortgagee’s duty to mitigate, how to assess a
mortgagee’s loss mitigation performance, and when a civil monetary penalty may be assessed.
See 24 C.F.R. § 203.605.
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 5 of 17 PagelD# 454

Hanover Circuit Court] which resulted in nullification of the said eviction order of the” Hanover
General District Court. (/d.)

Freedom then “sold the home to GAP Investments for a profit.” (/d. 430.) Lavin, on the
advice of her counsel, “did not appear on the date set for th[e] case and her appeal was
dismissed, which resulted in her having a record for eviction [and] . . . damaged her credit
record.” (/d.) GAP Investments then “filed an unlawful detainer summons against Lavin in the”
Hanover General District Court “which is pending.” (/d. J 31.)

B. Procedural Background

Lavin originally filed her Complaint in the Hanover Circuit Court. In Count One, Lavin
maintains that Freedom breached the terms of the Deed of Trust by failing to comply with the
face-to-face meeting requirement found in the HUD regulations, including 24 C.F.R. § 203.604,
as those regulations are incorporated into the Deed of Trust. (See id. §§ 14-15, 18-20.) In
Count Two, Lavin asserts that Commonwealth, as the substitute trustee of the home, breached
the fiduciary duty it owed to her when it conducted the foreclosure sale without first assuring that
Freedom complied with the HUD regulations, including the face-to-face meeting requirement.
(See id. ] 37-38.) In each count, Lavin seeks compensatory damages, specifically $75,000.00.
(Id. F§ 34, 40.)

The Defendants timely removed the case to this Court stating that the Court has federal
question and supplemental jurisdiction over Lavin’s claims. Specifically, the Defendants assert
that the Court may exercise federal question jurisdiction over Count One and supplemental
jurisdiction over Count Two. As to Count One, the Defendants state that “it is apparent on the
face of [Lavin’s] Complaint that this action arises under, and presents questions of federal law.”

(Not. Removal 2, ECF No. 1.) In the Notice of Removal, the Defendants attempt to distinguish
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 6 of 17 PagelD# 455

this case from a number of other decisions in which the court has remanded the case where the
plaintiff alleges that a defendant has breached the face-to-face pre-foreclosure meeting
requirement found in the HUD regulations, as incorporated into his or her deed of trust. (See id.
4-6.) The Defendants contend that the prior cases involve merely an application of the HUD
regulations, whereas this case requires the Court to interpret the regulations. (/d.)

As to Count Two, the Defendants maintain that the Court has supplemental jurisdiction
over Count Two because Counts One and Two “derive from a common nucleus, and would
ordinarily be expected to be tried in a single proceeding.” (/d. 8 (citing United Mine Workers of
Am. v. Gibbs, 383 U.S. 715, 725 (1966)).)

Upon removal, Freedom filed the Freedom Motion for Judgment. Commonwealth then
filed an Answer and the Commonwealth Motion for Judgment. Following the Freedom and
Commonwealth Motions for Judgment, Lavin filed the Motion to Remand. Each of the pending
motions is ripe for disposition. The Court first turns to the Motion to Remand, concluding that it
will remand this action to the Hanover Circuit Court largely for the reasons articulated in several
prior decisions in the United States District Court for the Eastern District of Virginia addressing
similar allegations that lenders violated the face-to-face pre-foreclosure meeting requirement
incorporated into a Deed of Trust.

Il. Legal Standard: Removal and Remand

Because the Motion to Remand asks the Court to consider its subject matter jurisdiction,
the Court will address it before reaching the pending motions for judgment on the pleadings. See
Dupree v. Fay Servicing, LLC, 392 F. Supp. 3d 639, 643 (E.D. Va. 2019) (citations omitted).

Under 28 U.S.C. § 1447(c), “[iJ]f at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 7 of 17 PagelD# 456

“The party seeking removal bears the initial burden of establishing federal jurisdiction.”
Abraham vy. Cracker Barrel Old Country Store, Inc., No. 3:11¢ev182, 2011 WL 1790168, at *1
(E.D. Va. May 9, 2011) (citing Mulcahey v. Columbia Organic Chem. Co., 29 F.3d 148, 151 (4th
Cir. 1994)). No presumption favoring the existence of federal subject matter jurisdiction exists
because federal courts have limited, not general, jurisdiction. /d. (citing Pinkley Inc. v. City of
Frederick, 191 F.3d 394, 399 (4th Cir. 1999)). Courts must strictly construe removal
jurisdiction. /d. (citing Mulcahey, 29 F.3d at 151). “‘If federal jurisdiction is doubtful, a remand
is necessary.” /d. (quoting Mulcahey, 29 F.3d at 151).

A defendant may remove a civil action filed initially in state court if the plaintiff could
have originally brought the action in federal court. Abraham, 2011 WL 1790168, at *2 (citing
Yarnevic v. Brink’s Inc., 102 F.3d 753, 754 (4th Cir. 1996)); see 28 U.S.C. § 1441(a). This
ordinarily requires the Court to have either federal question jurisdiction under 28 U.S.C. § 1331"!
or diversity jurisdiction'? under 28 U.S.C. § 1332(a)(1)."°

A federal district court may exercise federal question jurisdiction over a complaint only
“when a federal question is presented on the face of the plaintiff's properly pleaded complaint.”
Lee v. Citimortgage, Inc., 739 F. Supp. 2d 940, 943 (E.D. Va. 2010) (quoting Beneficial Nat'l
Bank v. Anderson, 539 U.S. 1 (2003)). To properly exercise federal question jurisdiction, the
Court must first determine whether federal or state law creates the plaintiff's cause of action.

Mulcahey, 29 F.3d at 151. In making this determination, the well-pleaded complaint rule guides

 

'! “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

'2 The Defendants do not assert that the Court may exercise diversity jurisdiction over
any claim in this matter.

'3 “The district courts shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between .. . citizens of different States.” 28 U.S.C. § 1332(a)(1).

7
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 8 of 17 PagelD# 457

the Court’s inquiry, which means that “courts ordinarily . . . look no further than the plaintiff's
[properly pleaded] complaint.” Pinney v. Nokia, 402 F.3d 430, 442 (4th Cir. 2005) (quoting
Custer v. Sweeney, 89 F.3d 1156, 1165 (4th Cir. 1996)).

“In cases where federal law creates the cause of action, the courts of the United States
unquestionably have federal subject matter jurisdiction.” Mulcahey, 29 F.3d at 151 (citing
Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 809 (1986)) (emphasis in original). “If,
however, state law creates the cause of action . . . [the court] appl[ies] a different test” and
federal question jurisdiction “depends on whether the plaintiff's demand ‘necessarily depends on
resolution of a substantial question of federal law.’” /d. (quoting Franchise Tax Bd. v. Constr.
Laborers Vacation Tr., 463 U.S. 1, 28 (1983); citing Merrell Dow, 478 U.S. at 809) (emphasis in
original). In making this determination the federal issue must be “actually disputed and
substantial,” so that “a federal forum may entertain [it] without disturbing any congressionally
approved balance of federal and state judicial responsibilities.” Grable & Sons Metal Prods.,
Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005); see also Lee v. Ocwen Loan Servicing,
LLC, No. 2:18cv221, 2018 WL 4365583, at *3 (E.D. Va. July 31, 2018) (quoting Grable, 545
U.S. at 314). Under the substantial federal question doctrine, the defendant, who bears the
burden of establishing the Court’s subject matter jurisdiction upon removal, “must establish two
elements: (1) that the plaintiffs right to relief necessarily depends on a question of federal law,
and (2) that the question of law is substantial.” Pinney, 402 F.3d at 441 (quoting Dixon v.
Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir. 2004)). “If the defendant fails to establish either
of these elements, the claim does not arise under federal law pursuant to the substantial federal
question doctrine and removal cannot be justified under this doctrine.” Jd. (citing Dixon, 369

F.3d at 816).
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 9 of 17 PagelD# 458

Courts in the Eastern District of Virginia have previously considered cases in which
plaintiffs bring breach of contract claims based on allegations that their home lender violated
HUD regulations, such as the face-to-face pre-foreclosure meeting requirement, as incorporated
by the applicable deed of trust. In at least four of those cases, courts have concluded that they
could not exercise federal question jurisdiction over the plaintiff's claim. See Lee y.
Citimortgage, 739 F. Supp. 2d at 941-42, 948 (remanding case where the plaintiff brought a
claim seeking a declaratory judgment that his home lender breached the deed of trust by failing
to comply with HUD’s face-to-face pre-foreclosure meeting requirement when the plaintiff s
deed of trust stated that the lender can only foreclose after complying with FHA regulations);
Lee, 2018 WL 4365583, at *3 n.1, *5 (denying the plaintiff's motion to remand and concluding
that the court could exercise diversity jurisdiction over the plaintiff's claim that her lender
breached the promissory note and the deed of trust by failing to comply with HUD’s face-to-face
pre-foreclosure meeting requirement and Regulation X where the plaintiff's deed of trust stated
that “[t]his Security Instrument shall be governed by Federal law and the law of the jurisdiction
in which the Property is located”); Kiuxen v. PNC Mortg., No. 3:10cv501, 2010 WL 3603493, at
*], *3 (E.D. Va. Sept. 10, 2010) (remanding case where the plaintiff alleged that her lender
breached the deed of trust by failing to comply with HUD’s face-to-face pre-foreclosure meeting
requirement as incorporated into her deed of trust through language that stated that the lender
could not foreclose on the home unless permitted to do so by FHA regulations); Kersey v. PHH
Mortg. Corp., No. 3:09¢v726, 2010 WL 3222262, at *1, *5 (E.D. Va. Aug. 13, 2010)
(remanding case sua sponte after concluding that the court lacked subject matter jurisdiction over
an action where the plaintiff alleged that her lender breached the deed of trust by failing to

comply with HUD’s face-to-face pre-foreclosure meeting requirement as incorporated into the
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 10 of 17 PagelD# 459

deed of trust, which stated that the lender could foreclose only if the lender has complied with
FHA regulations). A United States District Court in the Western District of Virginia similarly
concluded that it could not exercise federal question subject matter jurisdiction over a plaintiff's
claim that his lender breached the deed of trust by failing to comply with HUD’s face-to-face
meeting requirement as incorporated into his deed of trust. Mathews v. PHH Corp., No.
3:09cv83, 2010 WL 3766538, at *1, *7 (W.D. Va. Sept. 24, 2010) (remanding case where the
plaintiff alleged that the lender failed to comply with HUD’s face-to-face meeting requirement as
incorporated into his deed of trust through language that stated that the lender could only
foreclose if the lender complied with FHA regulations).!*

“Claims relating to the rights and obligations of parties under a contract, including a deed
of trust, are governed by state law.” Lee, 2018 WL 4365583, at *3 (citing Lee v. Citimortgage,
739 F. Supp. 2d at 943-44). As shown in four of the five Lack of Face-to-Face Meeting Cases,
the Eastern District of Virginia “has routinely held that, where federal mortgage regulations are
embedded into state-law breach of contract claims, the federal issues raised therein are not
substantial enough to trigger the Court’s federal question jurisdiction.” /d. at *4 (citing Melton v.
Suntrust Bank, 780 F. Supp. 2d 458, 460 (E.D. Va. 2011); Bennett v. Bank of Am., N.A., No.
3:Llev3, 2011 WL 1814963, at *2 (E.D. Va. May 11, 2011); K/uxen, 2010 WL 3603493, at *3);
see also Lee v. Citimortgage, 739 F. Supp. 2d at 945; Kersey, 2010 WL 3222262, at *3.

As to supplemental jurisdiction, subject to certain inapplicable exceptions, “in any civil
action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

 

'4 The Court will refer to these five cases—Lee v. Citimortgage, 739 F. Supp. 2d 940;
Lee, 2018 WL 4365583; Kluxen, 2010 WL 3603493, Kersey, 2010 WL 3222262, and Mathews,
2010 WL 3766538—as the “Lack of Face-to-Face Meeting Cases.”

10
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 11 of 17 PagelD# 460

such original jurisdiction that they form part of the same case or controversy under Article III of
the United States Constitution.” 28 U.S.C. § 1367(a). Therefore, original jurisdiction over at
least one claim in the case constitutes a prerequisite to the exercise of supplemental
jurisdiction. /d.

Hil. Analysis

In the Notice of Removal, Defendants aver that the Court may exercise federal question
subject matter jurisdiction over Count One and supplemental jurisdiction over Count Two. To
determine whether it may properly exercise subject matter jurisdiction over this matter, the Court
first determines whether it can exercise federal question jurisdiction over Count One. It cannot.

This is true because the Court concludes that state law gives rise to Count One. At least
four Eastern District of Virginia courts have found that they cannot exercise federal question
jurisdiction over challenges to a failure to have a face-to-face pre-foreclosure meeting, which is
the exact claim facing the Court. Moreover, the Dupree Court’s denial of a plaintiff's motion to
remand does not compel remand here because it evaluates different regulations.

Finally, because the Court cannot exercise supplemental jurisdiction over claims without
some form of original jurisdiction, the Court determines that it cannot exercise supplemental
jurisdiction over Count Two or subject matter jurisdiction over this matter as a whole.
Therefore, the Court must remand this action to the Hanover Circuit Court and will not address
Freedom and Commonwealth’s Motions for Judgment.

A. Lavin’s Claims Arise Under State Law

The Court begins with its conclusion that Count One arises under state law. In Count

One, Lavin asserts that Freedom breached the Deed of Trust by failing to comply with the HUD

1
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 12 of 17 PagelD# 461

regulation that requires Freedom to hold a face-to-face meeting with Lavin prior to foreclosing
on the home. Lavin avers that the Deed of Trust incorporates the regulation.

To properly exercise federal question jurisdiction, the Court must first determine whether
federal or state law creates the plaintiff's cause of action, as determined by the face of the
plaintiff's well-pleaded complaint. Pinney, 402 F.3d at 442; Mulcahey, 29 F.3d at 151. “Claims
relating to the rights and obligations of parties under a contract, including a deed of trust, are
governed by state law.” Lee, 2018 WL 4365583, at *3 (citations omitted). A state law claim
does not become a claim arising under federal law simply because a plaintiff may claim that the
defendant breached a deed of trust based on federal regulations that have been incorporated into
the deed of trust. See, e.g., id. at *4.

Looking no further than to the face of Lavin’s Complaint, Lavin asserts that Freedom
breached the Deed of Trust by failing to comply with a federal regulation that had been
incorporated into the Deed of Trust.!> Lavin maintains that Freedom breached this regulation
when it foreclosed on her Hanover, Virginia property without first conducting or attempting to
conduct a face-to-face meeting with her. Similar to the courts in the Lack of Face-to-Face
Meeting Cases, because this claim would require the Court to determine if Freedom breached the

Deed of Trust, the Court concludes that Count One arises under state law. See Lee v.

 

'5 In the Complaint, Lavin states that “[t]he deed of trust stated, in part, as follows: ‘This
Security Instrument does not authorize acceleration or foreclosure if not permitted by regulations
of the Secretary.”” (Compl. § 10 (presumably quoting the Deed of Trust).) However, as the
Defendants correctly point out, the Deed of Trust does not contain this language. (See Freedom
Resp. Mot. Remand 1 n.1, ECF No. 19.) In the Motion to Remand, Lavin argues that although
the Deed of Trust does not contain this specific language, the Governing Law provision and the
Applicable Law definition sufficiently incorporates the HUD regulations into the Deed of Trust.
(See Mem. Supp. Mot. Remand 2~3, ECF No. 13.) This material inaccuracy concerns the Court.
However, as explained below, because deciding whether the Governing Law provision and the
Applicable Law definition incorporate the HUD regulations into the Deed of Trust would require
the Court to interpret the Deed of Trust, such a claim does not allow the Court to exercise federal
question jurisdiction.

12
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 13 of 17 PagelD# 462

Citimortgage, 739 F. Supp. 2d at 943-44 (concluding that where the plaintiff alleged that a
lender breached a deed of trust based on HUD regulations incorporated into a deed of trust and
brought the claim as a declaratory judgment action, the claim arose under state law); Lee, 2018
WL 4365583 (concluding that a similar claim seeking compensatory damages arose under state
law); Mathews, 2010 WL 3766538, at *3 (concluding that a similar claim brought as a
declaratory judgment action arose under state law); K/uxen, 2010 WL 3603493, at *3 (same);
Kersey, 2010 WL 3222262, at *3 (same).

B. Prior Decisions of Courts Within The Eastern District of Virginia Persuade

This Court to Conclude That Lavin’s Complaint Does Not Raise a
Substantial Issue of Federal Law

Having concluded that Count One arises under state law, the Court must now consider
whether that state law claim raises a “substantial question of federal law,” such that the Court
may exercise federal question jurisdiction over the claim. Mulcahey, 29 F.3d at 151 (citation
omitted). For the reasons articulated by the four Lack of Face-to-Face Meeting Cases in this
District, the Court concludes that Count One does not raise a substantial question of federal law.
Therefore, the Court cannot exercise federal question jurisdiction over this claim.

To raise a substantial question of federal law, Defendants “must establish two elements:
(1) that the plaintiff's right to relief necessarily depends on a question of federal law, and (2) that
the question of law is substantial.” Pinney, 402 F.3d at 441 (citation omitted). Failure to
establish either of these two elements means that the Court may not exercise federal question
jurisdiction. /d. (citation omitted). The Eastern District of Virginia “has routinely held that,
where federal mortgage regulations are embedded into state-law breach of contract claims, the
federal issues raised therein are not substantial enough to trigger the Court’s federal question

jurisdiction.” Lee, 2018 WL 4365583, at *4 (collecting cases).

13
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 14 of 17 PagelD# 463

The essence of Lavin’s claim in Count One is that Freedom breached the Deed of Trust
by failing to comply with the face-to-face meeting requirement prior to foreclosing on her home,
as the HUD regulations require. She maintains that the Deed of Trust incorporated the HUD
regulations through the “Governing Law” provision and the “Applicable Law” definition.

(Mem. Supp. Mot. Remand 2-3.) The Eastern District of Virginia has repeatedly rejected claims
that a defendant has breached a deed of trust based on federal regulations incorporated into the
deed of trust as failing to raise a question of federal law substantial enough to support a court’s
exercise of federal question jurisdiction. See, e.g., Lee v. Citimortgage, 739 F. Supp. 2d at 945—
46 (concluding that a similar claim failed to raise a substantial federal question); Lee, 2018 WL
4365583, at *4 (same);'© Kiuxen, 2010 WL 3603493, at *3 (same); Kersey, 2010 WL 3222262,

at *3 (same).!?

 

'6 The Lee Court ultimately concluded that it could exercise diversity jurisdiction and
denied the Plaintiff's Motion to Remand. 2018 WL 4365583, at *5. The Defendants did not
raise diversity jurisdiction here.

'7 Defendants attempt to distinguish these prior opinions by saying that the deeds of trust
involved in these cases expressly incorporated the HUD regulations, but Lavin’s Deed of Trust
does not expressly incorporate the HUD regulations. (See Freedom Resp. Mot. Remand 4; Not.
Removal 5.)

Here, Lavin relies on the Governing Law provision and the Applicable Law definition to
incorporate the HUD regulations into her Deed of Trust. (See Mem. Supp. Mot. Remand 2.)
The Deed of Trust defines Applicable Law as “all controlling applicable federal, state and local
statues, regulations, ordinances and administrative rules and orders (that have the effect of law)
as well as all applicable final, non-appealable judicial opinions.” (Deed of Trust 4.)

Freedom argues that an applicable law provision does not incorporate the HUD
regulations into the Deed of Trust. (Freedom Resp. Mot. Remand 4.) However, to reach this
argument would require the Court to interpret the Deed of Trust, and “[cJlaims relating to the
rights and obligations of parties under a contract, including a deed of trust, are governed by state
law.” Lee, 2018 WL 4365583, at *3. The Court must strictly construe its removal jurisdiction
and remand if federal jurisdiction is doubtful. Mulcahey, 29 F.3d at 151. With these principals
in mind, the Court concludes that this question of state law contract interpretation does not raise
a substantial question of federal law to support the exercise of the Court’s federal question
jurisdiction. See Lee, 2018 WL 4365583, at *3.

14
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 15 of 17 PagelD# 464

The Court will follow the weight of authority in this District as expressed in four of the
five Lack of Face-to-Face Meeting Cases by concluding that Lavin’s claim in Count One does
not raise a substantial question of federal law that would allow the Court to exercise federal
question subject matter jurisdiction over Count One. Therefore, the Court must conclude that it
lacks subject matter jurisdiction over Count One.

Cc. The Dupree Court’s Decision to Deny a Motion to Remand is Inapposite
Because it Evaluates a Different Regulation

Defendants identify one court in the Eastern District of Virginia that denied a motion to
remand and concluded that when a plaintiff claims that defendants breached a deed of trust by
failing to comply with federal mortgage regulations incorporated into the deed of trust, the
plaintiff raises a claim arising under federal law. Dupree v. Fay Servicing, LLC, 392 F. Supp. 3d
639, 642, 643-44 (E.D. Va. 2019) (denying a motion to remand and granting a motion to
dismiss). However, the Court finds Dupree inapposite because the Dupree Court considered
federal mortgage regulations different than those at bar. In contrast, the four Lack of Face-to-
Face Meeting Cases fall on all fours with Lavin’s claim.

The Dupree Court concluded that “although [p]laintiff’s claims may present certain
questions of state contract law, [p]laintiff's right to relief on each of her three (3) claims
‘necessarily depends’ on the question of whether [the defendant] . . ., has violated federal
mortgage regulations, which is a question of federal law.” Jd. at 644. The Court further
concluded that “given the number of federal regulations at issue, the complexity thereof, and the
predominance of the federal regulations in [p]laintiff’s claims, the federal law questions in this
case are ‘substantial.’” /d. (citations omitted). For these reasons, the Dupree Court concluded
that it could exercise federal question jurisdiction over the plaintiff's claims and denied the

plaintiff's motion to remand. /d.

15
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 16 of 17 PagelD# 465

The Court finds Dupree inapposite because that court denied remand when evaluating
different federal mortgage regulations than those regulations presented in Lavin’s Complaint.
Specifically, the Dupree plaintiff asserted that the defendant failed to comply with 12 C.F.R.

§§ 1024.39; 1024.41; and, 1026.36. Dupree, 392 F. Supp. 3d at 642. Dupree—looking to
different regulations—does not address the reasoning articulated in the many cases reviewing the
so called face-to-face meeting requirement.

Lavin, on the other hand, rests her claims on Freedom’s failure to conduct a face-to-face
meeting before foreclosing on her home, as required by 24 C.F.R. § 203.604. Unlike Dupree,
the Lee, Kluxen, and Kersey Courts considered the same regulation at issue in Lavin. See Lee v.
Citimortgage, 739 F. Supp. 2d at 941 (considering plaintiff's claim that defendant breached a
deed of trust that incorporated 24 C.F.R. § 203.604); K/uxen, 2010 WL 3603493, at *1 (same);
Kersey, 2010 WL 3222262, at *1 (same). Therefore, Lavin’s case more closely mirrors Lee,
Kluxen, and Kersey, and the Court will follow those cases.

D. The Court Cannot Independently Exercise Supplemental
Jurisdiction Over Count Two

Having determined that it cannot exercise subject matter jurisdiction over Count One, the
Court turns to Lavin’s remaining claim in Count Two. In the Notice of Removal, the Defendants
assert that supplemental jurisdiction exists over Lavin’s claims that Commonwealth (the
substitute trustee) breached its fiduciary duty to Lavin by foreclosing on her home without first
ascertaining that Freedom complied with all of the terms of the Deed of Trust, including the
incorporated HUD regulations.

Subject to certain inapplicable exceptions, “in any civil action of which the district courts
have original jurisdiction, the district courts shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they form

16
Case 3:20-cv-00114-MHL Document 20 Filed 08/12/20 Page 17 of 17 PagelD# 466

part of the same case or controversy under Article III of the United States Constitution.” 28
U.S.C. § 1367(a). Therefore, original jurisdiction over at least one claim in the case constitutes a
prerequisite to the exercise of supplemental jurisdiction. Jd.

Lavin brings only two claims in her Complaint. (See generally Compl.) Federal question
jurisdiction does not exist over Lavin’s claim in Count One and the Defendants do not identify
diversity jurisdiction as a possible ground for the exercise of jurisdiction over Count One. (See
generally Not. Removal.) Therefore, the Court lacks original jurisdiction over Count One and
cannot exercise supplemental jurisdiction over Count Two. See 28 U.S.C. § 1367(a).

Because the Court cannot exercise subject matter jurisdiction over either of Lavin’s
claims in the Complaint, it must grant the Motion to Remand and remand this action to the
Hanover Circuit Court.

IV. Conclusion

For the foregoing reasons, the Court will grant the Motion to Remand. (ECF No. 12.)
The Court will remand this action to the Hanover Circuit Court. The Court will take no action
on Freedom’s Motion for Judgment, (ECF No. 4), and Commonwealth’s Motion for Judgment,
(ECF No. 10).

Itis SO ORDERED.

To
M. Hafiéhif raed

United States District Judge

Date: Awhy st 12, 2020

Richmond, Virginia
